Citation Nr: 0824241	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the period on appeal, from February 25, 2003 through 
January 2, 2005 and from March 1, 2005 forward, for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1975.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions dated in February 2004 
and May 2005 from the Honolulu, Hawaii Department of 
Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Written lay statements from family and friends describing the 
veteran's symptoms of PTSD have been submitted that were not 
previously considered as evidence by the RO.  As the RO is 
the agency of original jurisdiction and no waiver of the RO's 
consideration has been submitted, these statements must first 
be considered by the RO prior to adjudication of the claim 
for increased rating for PTSD by the Board.

Additionally, a letter from the Guam Vet Center has been 
submitted which indicates that the veteran has undergone 
continuous treatment for PTSD at that facility.  The 
veteran's VA treatment records also allude to weekly 
treatment at the Vet Center.  While Vet Center treatment 
records were sought by the RO, only the April 2007 letter was 
actually obtained.  The records of actual treatment must be 
sought as they have not been obtained and appear to be 
available.

The issues of entitlement to service connection for 
hypertension and tinnitus were initially claimed by the 
veteran in August 2004.  Each issue was denied in a May 2005 
rating decision to which the veteran submitted several 
notices of his disagreement in August 2005 and November 2005, 
notably within one year of the issuance of the rating 
decision.  While the veteran should have been issued a 
statement of the case following his timely submission of a 
notice of disagreement, the RO treated these as claims to 
reopen and issued subsequent rating decisions denying the 
reopening of the claims instead.  These issues are remanded 
for the issuance of a statement of the case in order to 
afford the veteran the opportunity to perfect his appeal.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's treatment records 
from the Guam Vet Center.  If no treatment 
records are available, make a note of the 
reason for their unavailability and 
document the steps taken in attempt to 
obtain such records.

2.  Thereafter, readjudicate the veteran's 
claim for an increased rating for PTSD, to 
include the lay evidence submitted since 
the last supplemental statement of the 
case.  If the claim remains denied, issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

3.  Issue the veteran a statement of the 
case regarding the issues of entitlement 
to service connection for hypertension as 
secondary to service-connected PTSD and 
for tinnitus.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

